     Case 1:19-cv-10099-PKC-SDA Document 24 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Alice L. Correa,                                                        5/27/2020

                               Plaintiff,
                                                           1:19-cv-10099 (PKC) (SDA)
                   -against-
                                                           ORDER
Patricia Luise Donahue,

                               Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. The parties shall meet and confer and, no later than Wednesday, June 3, 2020, file a

          Joint Letter setting forth three possible dates for a settlement conference in mid to

          late July.

      2. The deadline for the completion of discovery remains September 18, 2020. (See ECF

          No. 20.) However, the parties may agree to adjust the interim deadlines in Section 3

          of the Case Management Plan without leave of the Court.

      A copy of this Order will be mailed to the pro se Defendant by Chambers.

SO ORDERED.

DATED:        New York, New York
              May 27, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
